PER CURIAM.
Affirmed. See State v. Harris, 129 So.3d 1166, 1168 (Fla. 3d DCA 2014) ("Harris first argued in his 3.800(a) motion that the sentence for count 5 was illegal because the trial court did not orally pronounce the sentence.... [T]he record reflects that Harris completed these sentences. This issue is thus moot."); see also Miller v. State, 996 So.2d 954, 954 (Fla. 1st DCA 2008) ("Christopher Miller seeks review of a trial court order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because Appellant's sentence for grand theft has expired, his case is hereby dismissed as moot.").